Case 3:68-cv-00513-MO   Document 2630-1   Filed 05/16/19   Page 1 of 24




                         2018-2027
U.S. v. Oregon Management Agreement
                 Production Tables
                        As Modified
                        January 2019
                          Case 3:68-cv-00513-MO                  Document 2630-1           Filed 05/16/19              Page 2 of 24



Table B1. Spring Chinook Salmon Production For Brood Years 2018-2027.

Basin: Columbia River Above McNary
                                                                            Target
                                                                           Release                      Non- Ad-       Primary Program                    Foot-
                                                                                                1, 22             2
     Release Site       Rearing Facility        Stock         Life stage   Number        Mark           Clipped            Purpose         Funding        notes
Yakima River (Various      Cle Elum
Release Sites)             Hatchery            Yakima          Yearling      810,000   100% Ad-CWT                 0 Supplementation         BPA
                                                                                                                                         Douglas, PUD
Twisp River Acc. Site       Methow              Twisp          Yearling       29,123 100% CWT only         29,123 Supplementation           (NNI)            3,4
Chewuch River Acc.                                                                                                                        Chelan PUD
Site                        Methow         Methow Composite    Yearling       60,516 100% CWT only         60,516 Supplementation            (NNI)         3,4,17
                                                                                                                                         Grant, Douglas
On Station                  Methow         Methow Composite    Yearling      134,126 100% CWT only        134,126 Supplementation         PUDs (NNI)       3,4,18
                                                                                                                        Fishery/
On Station               Winthrop NFH      Methow Composite    Yearling      400,000   100% Ad-CWT                 0 Supplementation          BR                  5
Okanogan River or
other agreed to Acc.                                                                                                    Fishery/
Sites                    Winthrop NFH      Methow Composite    Yearling      200,000   100% Ad-CWT                 0 Supplementation        BR/BPA                5
                                                                                                                                            Chelan,
                          Chief Joseph       Leavenworth/                                                                  Fishery       Douglas, Grant
Columbia River/CJH         Hatchery            Carson          Yearling      258,300   100% Ad-Clip                0     (Segregated)     PUDs (NNI)          23
                                                                                                                                          Chelan PUD
Chiwawa R. Acc. Site       Eastbank            Chiwawa         Yearling      144,026    100% CWT          144,026 Supplementation            (NNI)           3,4

                                           Nason/Chiwawa/W                           125K CWT only,                                       Grant PUD
Nason Creek               Eastbank FH          enatchee        Yearling      223,670 98,670 Ad/CWT        125,000 Supplementation           (NNI)          3,4,19
                                                                                       200K Ad-CWT,
On Station              Leavenworth NFH         Carson         Yearling    1,200,000    100% Ad-Clip               0       Fishery            BR                  6
                                                                                         100% Ad-
Walla Walla River         Carson NFH           Carson          Yearling      250,000 Clip,50K Ad-CW                0 Supplementation      Mitchell Act            7
                                                                                       100% Ad Clip,
Touchet                   Lyons Ferry           Carson         Yearling      250,000   85K AD/CWT                  0       Fishery          LSRCP
Subtotal                                                                   3,959,461                      492,791




                                                2018-2027 U.S. v. Oregon Management Agreement Production Tables
                          Case 3:68-cv-00513-MO                  Document 2630-1           Filed 05/16/19             Page 3 of 24



7DEOH%6SULQJ&KLQRRNFRQWLQXHG

Basin: Snake River
                                                                             Target
                                                                            Release                      Non- Ad- Primary Program                    Foot-
                                                                                                1, 22           2
Release Site            Rearing Facility        Stock         Life stage    Number       Mark           Clipped       Purpose             Funding    notes
                        Tucannon/ Lyons
Tucannon                     Ferry             Tucannon         Smolt        225,000    100%CWT           225,000 Supplementation        LSRCP/BPA
                                                                                                                                         LSRCP/BPA
Asotin                        TBD                TBD            Smolt           TBD        TBD               TBD Supplementation           FCRPS         21

Meadow Creek (Selway)        NPTH            Clearwater/RR      Parr         400,000                      400,000 Supplementation          BPA
Lolo Creek
(Yoosa/Camp Cr.)             NPTH            Clearwater/RR    Presmolt       150,000    100% CWT          150,000 Supplementation          BPA
Newsome Creek                NPTH            Clearwater/RR    Presmolt        75,000    100% CWT           75,000 Supplementation          BPA
                        NPTH/ Dworshak                                                 60,000 Ad w/               Supplementation/
Clearwater River/NPTH       NFH              Clearwater/RR      Smolt        200,000    some CWT          140,000     Fishery              BPA

Upper Selway-Magruder    Dworshak NFH        Clearwater/RR      Parr         300,000       PBT            300,000 Supplementation         LSRCP
                                                                                       66% Ad, 33%                Supplementation/
Lower Selway             Clearwater FH       Clearwater/RR      Smolt        400,000    CWT/No Ad         133,000     Fishery             LSRCP
Clear Cr.                Clearwater FH       Clearwater/RR      Smolt        635,000   100% Ad-Clip               0       Fishery         LSRCP
Red R. Pond (S.F.Cl)     Clearwater FH       Clearwater/RR      Smolt      1,100,000   100% Ad-Clip               0       Fishery         LSRCP
                                                Kooskia/                                 600,000                     Fishery/
On Station                Kooskia NFH        Clearwater/RR      Smolt        650,000     Ad- Clip          50,000 Supplementation          FWS               8
                                               Dworshak/
On Station               Dworshak NFH        Clearwater/RR      Smolt      1,050,000   100% Ad-Clip               0       Fishery         LSRCP
On Station                Rapid River         Rapid River       Smolt      2,500,000   100% Ad-Clip               0       Fishery           IPC
Little Salmon River       Rapid River         Rapid River       Smolt        150,000   100% Ad-Clip               0       Fishery           IPC              9
Hells Canyon –Snake
R.                        Rapid River         Rapid River       Smolt        350,000   100% Ad-Clip               0       Fishery           IPC              9
On Station Upper                             Upper Salmon
Salmon R.                 Sawtooth FH           River           Smolt      1,000,000      Ad-Clip                         Fishery         LSRCP          10
                                             Upper Salmon
                        Sawtooth/ Crystal    River/ Yankee                                                            Supplementation/
Yankee Fork               Springs FH             Fork           Smolt        300,000   100% Ad-Clip               0       Fishery        LSRCP/BPA       11
                                                                                                                      Supplementation/
Catherine Creek           Lookingglass      Catherine Creek     Smolt        150,000                                      Fishery        LSRCP/BPA       12
                                                                                                                      Supplementation/
Upper Grande Ronde        Lookingglass      U. Grande Ronde     Smolt        250,000                                      Fishery        LSRCP/BPA       12




                                                2018-2027 U.S. v. Oregon Management Agreement Production Tables
                              Case 3:68-cv-00513-MO                 Document 2630-1             Filed 05/16/19              Page 4 of 24
7DEOH%6SULQJ&KLQRRNFRQWLQXHG

                                                                               Target
                                                                              Release                        Non- Ad-       Primary Program                Foot-
                                                                                                    1, 22              2
      Release Site          Rearing Facility       Stock         Life stage   Number         Mark            Clipped            Purpose         Funding    notes
                                                                                                                            Supplementation/
Lostine River                Lookingglass          Lostine         Smolt        250,000     100% Ad-Clip                        Fishery        LSRCP/BPA       13
                                                                                                                                Fishery/
Lookingglass Creek           Lookingglass       Lookingglass      Smolts        250,000                                      Reintroduction     LSRCP          12
                                                                                                                            Supplementation/
Imnaha River sub-basin       Lookingglass          Imnaha          Smolt        490,000     100% Ad-Clip                        Fishery         LSRCP          14
Subtotal                                                                      10,875,000                     1,473,000


Basin: Columbia River, Bonneville to McNary
                                                                                 Target
                                                                                Release                        Non-Ad- Primary Program                     Foot-
                                                                                                    1, 22             2
Release Site                Rearing Facility       Stock         Life stage     Number       Mark             Clipped      Purpose              Funding    notes
                             Round Butte/                                                                               Reintroduction/
Hood River                    Parkdale              Hood          Yearling      250,000    100% AD-Clip               0     Fishery              BPA           15
                             Warm Springs
On Station                      NFH              Deschutes        Yearling      750,000    100% Ad-CWT                  0       Fishery          FWS
                                                                                        100% Ad; 240K
On Station                   Round Butte         Deschutes        Yearling      380,000    Ad-CWT                       0       Fishery          PGE           20
                                                                                           100% Ad-Clip,
Umatilla River                  Umatilla       Umatilla/Carson    Yearling      660,000     60k Ad-CW                   0       Fishery          BPA
Umatilla River                  Umatilla       Umatilla/Carson    Yearling      150,000 100% CWT only          150,000 Supplementation           BPA
                                                                                         100% Ad-Clip,                      Supplementation/
Klickitat                       Klickitat         Klickitat       Yearling      600,000    200KCWT                      0       Fishery         MA/BPA         16
                                                                  Adult
Klickitat (above Castile)       Klickitat         Klickitat      Outplants      TBD        Evaluation Mark                  Supplementation     MA/BPA         16
                              Little White                                                 75K Ad-CWT,
On Station (Drano Lake)      Salmon NFH            Carson         Yearling     1,000,000   100% Ad-Clip                 0       Fishery           MA
                                                                                           75K Ad-CWT,
On Station                    Carson NFH           Carson         Yearling     1,170,000   100% Ad-Clip                 0       Fishery           MA               7
Subtotal                                                                       4,960,000                       150,000

Grand Total-Spring Chinook Salmon                                             19,794,461                     2,115,791




                                                   2018-2027 U.S. v. Oregon Management Agreement Production Tables
                                    Case 3:68-cv-00513-MO                     Document 2630-1                Filed 05/16/19           Page 5 of 24



  Footnotes for Table B1: Spring Chinook Salmon
1. The category ‘Mark’ may include fish that are adipose fin clipped (Ad-Clip), regardless of funding source. The tribes do not agree with the concept of mass marking production
   using an adipose fin clip for anything other than evaluation purposes. Non-treaty Parties may propose to use mark-selective fishing techniques in spring Chinook fisheries that
   allow for a higher harvest rate on hatchery fish marked with an adipose fin clip compared to fish not so marked. Non-tribal Parties also recognize that mass marking by adipose
   clipping facilitates broodstock management and hatchery/natural origin stock assessment. In agreeing to Table A1 (Spring Chinook Harvest Rate Schedule), the Parties expect
   that mainstem fisheries on upriver spring Chinook will achieve catches roughly matching those shown in Catch Balance Model. Allocation should not exceed 50/50 harvest share.
   As described in Part II, Section A.1, the Parties will monitor whether those expectations are being met. If they are not, the Parties will discuss whether to modify this Agreement
   so as better to meet those catch expectations.
2. The federal Parties will, to the extent required by law, consider the other Parties’ recommendations and the United States’ trust and treaty responsibility to the Tribes before
   deciding marking priorities. The category “Non-Ad-Clipped” may include fish marked by other means such as CWT, PIT, or VIE tags. Nothing in this Agreement shall be
   interpreted to prevent the federal Parties and/or states from mass marking fish required to be marked under Congressional acts directing the mass marking of Chinook, coho, and
   steelhead intended for harvest which are released from federally operated or financed hatcheries. In the event USFWS and/or states mark fish inconsistent with Tables B1-B7,
   nothing in this Agreement prevents any Party from challenging these acts. In the event of insufficient funding to carry out such marking, the federal Parties will consult with the
   other Parties to review and revise the priorities in any marking plan provided for under this Agreement.
3. No Net Impact (NNI) production subject to recalculation beginning with the 2014 release and every 10 years thereafter consistent with the HCPs and Settlement Agreement.
   These modifications are linked to measured changes in hydrosystem passage survival for plan species. Current production levels are effective for release years 2014-2023.
4. Ad-clipping and tagging will be decided by the Parties in coordination with the HCP/Settlement Agreement processes.
5. The Parties have agreed to an abundance based marking program for Winthrop NFH and annual transfer of 200,000 ad-clipped and coded wire tagged Winthrop NFH spring
   Chinook to the Colville Tribe when Methow Hatchery and Winthrop Hatchery are expected to meet production goals. Okanogan transfers will not occur until ESA status
   designations of transferred juveniles in the Okanogan are resolved. The Winthrop NFH spring Chinook program is divided into two release groups, one for release into the
   Methow Basin and the other to be used for re-introduction efforts in the Okanogan River. Prioritization of spring Chinook salmon broodstock will be as follows: (1) - backfill
   Methow Fish Hatchery broodstock shortfalls, (2) - meet Winthrop NFH on-station releases of 400,000 smolts, and (3) – provide 200,000 pre-smolts to Okanogan River. If on-
   station production at Winthrop NFH is expected to be at or below 200,000, adipose fin-clipping will not occur and potentially some other tag method (i.e., visible elastomer, body
   CWT) will be implemented to distinguish Winthrop NFH releases.

6. The Leavenworth NFH is currently undergoing a review of hatchery facilities and programmatic details. It is anticipated that there may be changes to this program during the
   period of this Agreement including program levels, release location and marking protocols to meet specific objectives. The Parties will collaboratively develop implementation
   guidelines per Part III.H of this Agreement for the Leavenworth facility. Furthermore there are a number of facility and infrastructure improvements that may require additional
   short term reductions to production during the active construction phase to facilitate project completion. The goal for Leavenworth hatchery was 2.2 Million spring Chinook in the
   1988 Management Agreement and was reduced to 1.625 million in the 2005-2007 Interim Management Agreement. A reduction in spring Chinook production from 1.625 Million to
   1.2 Million was adopted by the parties in the 2008-2017 Management Agreement as an interim action to achieve the current objectives with respect to present USFWS concerns
   over water quality, fish health, hatchery infrastructure issues, and ESA straying risks. The goal of the hatchery infrastructure improvements is restoration back to the 2.2 Million
   smolt program level. Achieving this production level is subject to the constraints imposed by water quality, fish health and ESA requirements. Leavenworth NFH began providing
   broodstock (adults in excess to Leavenworth NFH brood needs) to initiate a new hatchery program at Chief Joseph Hatchery beginning in brood year 2013. These broodstock
   transfers may continue as needed, and are subject to periodic review by the parties.

7. The Parties support implementation of a 250,000 Walla Walla spring Chinook smolt release program with production at Carson Hatchery in the interim and the NPCC master
   planning process for a new Walla Walla Hatchery program at the 500,000 fish level in the longer term. If the program is expanded under the NPCC process then the 250,000
   production would shift back to Carson NFH.




                                                           2018-2027 U.S. v. Oregon Management Agreement Production Tables
                                      Case 3:68-cv-00513-MO                      Document 2630-1                Filed 05/16/19             Page 6 of 24

    )RRWQRWHVIRU7DEOH%6SULQJ&KLQRRNFRQWLQXHG
 8. Fish production will be prioritized with the first 50,000 (non ad-clipped) allocated for supplementation of Clear Creek, the next 600,000 (ad-clipped) for fishery purpose. Production
    in excess of 650,000 will be discussed by the Parties to allocate to supplementation or fisheries. The Parties are working to assess options to increase smolt production from
    Kooskia Hatchery either through programmatic changes or facility modifications. As a result, the target release number may change during the course of this Agreement

 9. Production at Rapid River Hatchery above 2.5M will be split between Hells Canyon Dam and the Little Salmon River – alternating releases of 100,000 to Hells Canyon and 50,000
    to Little Salmon River. For example: 1) 2,500,000 million Rapid River; 2) 100,000 Snake River/Hells Canyon Dam; 3) 50,000 Little Salmon; 4) 100,000 Snake River/Hells Canyon
    Dam; 5) 50,000 Little Salmon, etc. until all production is allocated. If production is less than 3 million, Parties will discuss options. The Parties agree that recent smolt releases do
    not provide adequate and consistent mitigation for adult returns at locations affected by Idaho Power Company's Hells Canyon Complex and its operations. Several Parties also
    are actively participating in the re-licensing of such Complex. Idaho Power Company's mitigation responsibilities, including production numbers and release locations of Rapid
    River spring Chinook, are a subject of these discussions. The interim target production numbers and release locations of Rapid River spring Chinook specified herein shall not
    affect any Party's right to pursue alternative production and release locations in connection with the development of a long-term agreement and/or in connection with the Hells
    Canyon re-licensing process.

10. Upper Salmon River broodstock release could be up to 1.7 million depending on egg take and facility logistics. If production is above 1.0 million, the Parties will discuss
    disposition of these fish. A component of the total production at this facility is produced as part of an integrated program that includes supplementing natural spawning upstream
    of the hatchery weir. During the building phase of the integrated broodstock, 150,000-250,000 smolts will be unclipped and 100% CWT. When the integrated smolt production
    component reaches 500,000, all smolts will be ad-clipped. The segregated component of the broodstock is 100% ad-clipped.
11. Smolt release numbers (up to 300,000) are determined annually through AOP process. After Crystal Springs FH is operational, transitioning this production from Sawtooth Fish
    Hatchery to Crystal Springs FH will be initiated through the Salmon River AOP process. It is anticipated that the release number will increase to 600k once Crystal Springs FH is
    in operation.
12. The marking guidelines for the Upper Grande Ronde, Catherine Creek, and Lookinglass Creek are as described in the Grande Ronde Spring Chinook Marking Guidelines found
    in Attachment C and referenced in the CTUIR-NPT-ODFW letter agreement dated April 28, 2008.
13. If production level is at 150,000 smolts, or less, co-managers will discuss options for not ad-clipping all, or a portion of, juvenile production to achieve minimum spawner
    escapement levels and broodstock targets.
14. If production level is at 225,000 smolts, or less, co-managers will discuss options for not ad-clipping all, or a portion of, juvenile production to achieve minimum spawner
    escapement levels and broodstock targets.
15. Hood River production will increase to 250,000 in 2018 with 100k reared at Round Butte and 150K at Parkdale. Current production is 150,000 reared at Round Butte (75K), and
    Parkdale (75K). All fish are acclimated and released into the West Fork Hood River with 100% Ad-only marking. Primary purpose is for re-introduction/harvest. Funding is
    provided by BPA.
16. Implementation of the Klickitat Basin Anadromous Fisheries Master Plan (2012) will result in upgrades at the Klickitat Hatchery and changes to this program. A phased approach
    will be used to gradually integrate the program and increase production to 800,000 smolts over time. First generation returns from initial integrated broodstock (in excess of brood
    needs) will be released in the upper Klickitat River above Castile Falls. The parties will collaborate on implementation of proposed changes to this program.
17. Chelan PUDs recalculated Methow River spring Chinook obligation of 60,516 may be acclimated at the Chewuch Acclimation Site or other sites as approved by the HCP.
18. Grant PUD’s recalculated Methow River spring Chinook obligation of 134,126 will be reared and released from the Douglas County PUD’s Methow Fish Hatchery and could be
    acclimated in the upper Methow (i.e. Goat Wall, Early Winters, Mid-Valley) as part of YN’s Expanded Acclimation Program, or other sites as approved by the HCP.
19. Grant PUD’s combined recalculated Wenatchee River spring Chinook obligation is 223,640 yearlings being produced at Nason Creek (125,000 are ad-present conservation
    program fish and 98,670 are ad-clipped backup brood fish). The White River captive brood program was phased out with BY2013.
20. Production increased from 240K to 380K for experimental study design. The 380K will consist of two groups of 150K released at 15 F/lb and one group of 80K released at 8 F/lb.
    Study will be conducted for 6 years beginning with BY16.
21. This hatchery program is under consideration by the Parties, but has not moved forward and implementation is not foreseeable. Prior to implementation the Parties will follow
    appropriate NEPA and ESA consultation process.
22. For all Spring Chinook hatchery programs above Bonneville Dam, tissue samples are collected annually from broodstock and incorporated into a parentage-based tagging (PBT)
    baseline. One exception is the production from the Eastbank Hatchery program; parent samples are being collected, but not yet genotyped. All other hatchery programs
    effectively ‘tag’ ~90-100% of annual releases.
23. This production program is implemented and/or adjusted based on mid-Columbia HCP’s and Settlement Agreement.




                                                              2018-2027 U.S. v. Oregon Management Agreement Production Tables
                         Case 3:68-cv-00513-MO                  Document 2630-1            Filed 05/16/19            Page 7 of 24



Table B2. Summer Chinook Salmon Production for Brood Years 2018-2027.

Basin: Columbia River Above McNary
                                                                            Target
                                                                           Release                     Non-Ad-       Primary Program                      Foot-
                                                                                             1, 11               2
Release Site           Rearing Facility       Stock         Life stage     Number        Mark          Clipped           Purpose           Funding        notes
                                          Wells/Columbia                                                                                  Chelan PUD
Chelan River            Eastbank FH            River          Yearling     400,000     100% Ad-CWT        0              Fishery             (FIC)          3,4,6
                                          Wells/Columbia                                                                                  Chelan PUD
Chelan River            Eastbank FH            River          Yearling     176,000     100% Ad-CWT        0              Fishery             (NNI)          3,5,6
                                                                                                                     Supplementation/     Chelan PUD
Dryden Ponds              Eastbank          Wenatchee         Yearling     500,000     100% Ad-CWT        0              Fishery             (NNI)           3,5
                                                                                                                     Supplementation/     Grant-PUD
Carlton Rearing Pond      Eastbank        Met./Okan/Wells     Yearling     200,000     100% Ad-CWT        0              Fishery            (NNI)           3,5,7
                                                                                                                                            Chelan,
Okanogan/               Chief Joseph                                                                                 Supplementation/    Douglas PUDs
Similkameen Rivers       Hatchery           Okanogan        Sub yearling   143,570     100% Ad-CWT        0              Fishery             (NNI)         3,5,13

                                                                                                                                            Chelan,
Okanogan/                                                                                                            Supplementation/    Douglas, Grant
Similkameen Rivers        Eastbank         Okananogan         Yearling     492,669     100% Ad-CWT        0              Fishery          PUDs (NNI)       3,5,13
                                                                                       100% Ad-Clip,
On Station               Entiat NFH           Wells           Yearling     400,000     200k Ad-CWT        0              Fishery              BR
                                                                                                                                         Douglas PUD
On Station                  Wells             Wells           Yearling     320,000     100% Ad-CWT        0              Fishery            (FIC)          3,4,12
                                                                                                                                         Douglas PUD
On Station                  Wells             Wells         Subyearling    484,000     100% Ad-CWT        0              Fishery            (FIC)            3,4
                                                                                                                     Parties to assess
                       Prosser/Marion                                                                                 Reintroduction
Yakima Basin               Drain              Wells         Subyearling    1,000,000       TBD           TBD             feasibility         BPA                  9
Subtotal                                                                   4,116,239                      0




                                              2018-2027 U.S. v. Oregon Management Agreement Production Tables
                       Case 3:68-cv-00513-MO              Document 2630-1            Filed 05/16/19             Page 8 of 24




7DEOH%6XPPHU&KLQRRNFRQWLQXHG

Basin: Snake River
                                                                     Target
                                                                    Release                       Non-Ad-       Primary Program                  Foot-
                                                                                         1, 11              2
Release Site         Rearing Facility     Stock        Life stage   Number        Mark           Clipped            Purpose          Funding     notes
Johnson Creek        McCall Hatchery    Johnson Cr.      Smolt      150,000     100% CWT-VIE      150,000       Supplementation        BPA
Knox Bridge          McCall Hatchery    South Fork       Smolt      1,000,000       Ad-Clip                          Fishery          LSRCP              8
                                                                                   935,000
Pahsimeroi Ponds       Pahsimeroi       Pahsimeroi       Smolt      1,000,000      Ad-Clip        65,000             Fishery           IPC
Curtis Cr/Cabin Cr   McCall Hatchery    South Fork     Eyed Egg     300,000                       300,000       Supplementation     BPA/ LSRCP
                                                                                                                Supplementation/F
Panther Creek             TBD              TBD            TBD         TBD            TBD           TBD                ishery        BPA/ FCRPS       10
Subtotal                                                Smolts      2,150,000                     215,000

Grand Total- Summer Chinook Salmon                                  6,266,239                     215,000




                                          2018-2027 U.S. v. Oregon Management Agreement Production Tables
                             Case 3:68-cv-00513-MO                     Document 2630-1                 Filed 05/16/19            Page 9 of 24



    Footnotes for Table B2: Summer Chinook Salmon

 1. The category ‘Mark’ may include fish that are adipose fin clipped (Ad-Clip), regardless of funding source. The tribes do not agree with the concept of mass
    marking production using an adipose fin clip for anything other than evaluation purposes. Non-treaty Parties may propose to use mark-selective fishing
    techniques in summer Chinook fisheries that allow for a higher harvest rate on hatchery fish marked with an adipose fin clip compared to fish not so marked. Non-
    tribal Parties also recognize that mass marking by adipose clipping facilitates broodstock management and hatchery/natural origin stock assessment.

 2. The federal Parties will, to the extent required by law, consider the other Parties’ recommendations and the United States’ trust and treaty responsibility to the
    Tribes before deciding marking priorities. The category “Non-Ad-Clipped” may include fish marked by other means such as CWT, PIT, or VIE tags. Nothing in this
    Agreement shall be interpreted to prevent the federal Parties and/or states from mass marking fish required to be marked under Congressional acts directing the
    mass marking of Chinook, coho, and steelhead intended for harvest which are released from federally operated or financed hatcheries. In the event USFWS
    and/or states mark fish inconsistent with Tables B1-B7, nothing in this Agreement prevents any Party from challenging these acts. In the event of insufficient
    funding to carry out such marking, the federal Parties will consult with the other Parties to review and revise the priorities in any marking plan provided for under
    this Agreement.
 3. These production programs are implemented and/or adjusted based on mid-Columbia HCP’s and Settlement Agreement. The Parties are pursuing new
    acclimation facilities tied to these existing programs.
 4. Fixed inundation compensation (FIC). Not subject to recalculation by the mid-Columbia HCP’s or Settlement Agreement.
 5. No Net Impact (NNI) production subject to recalculation beginning with the 2014 release and every 10 years thereafter consistent with the HCPs and Settlement
    Agreement. These modifications are linked to measured changes in hydrosystem passage survival for plan species. Current production levels are effective for
    release years 2014-2023.
 6. The 100% AD-CWT marking of the program is required to measure contribution to harvest and straying of the Chelan Falls summer Chinook program (to non-
    target areas) consistent with meeting/addressing HCP-HC monitoring and evaluation objectives.
 7. If there are insufficient numbers of Methow/Okanogan broodstock available then Wells stock will be used to make up shortfall.
 8. A component of the total production at this facility is produced as part of an integrated program that includes supplementing natural spawning upstream of the
    hatchery weir. During the building phase of the integrated broodstock, 150,000-250,000 smolts will be unclipped and 100% CWT. When the integrated smolt
    production component reaches 500,000, all smolts will be ad-clipped. The segregated component of the broodstock is 100% ad-clipped.

 9. Implementation of the Yakima Subbasin Summer/Fall Chinook and Coho Salmon Hatchery Master Plan (2012) will result in upgrades to the Prosser and Marion
    Drain facilities to accommodate change to the current program. The Yakima release of summer-run may include 250,000 yearlings and 250,000 subyearlings to
    maximize adult recruitment initially (yearlings have a higher post-release survival). As local returns become available in sufficient numbers, the production will then
    transition to 1,000,000 sub-yearlings. Transition from Wells to local brood source will occur over time.

10. Per Part III.H, the parties continue to review options for Panther Creek to initiate program and develop details for program objectives, rearing strategy and facilities,
    and mark plan. The current proposal being evaluated is to release up to 400,000 smolts annually.
11. For all Summer Chinook hatchery programs, tissue samples are collected annually from broodstock and incorporated into a parentage-based tagging (PBT)
    baseline. One exception is the production from the Eastbank Hatchery program; parent samples are being collected, but not yet genotyped. All other hatchery
    programs effectively ‘tag’ ~90-100% of annual releases.
12. Up to an additional 200,000 yearling summer Chinook may be produced at Wells to provide fish for juvenile passage studies as required by the Wells HCP.

13. If there are insufficient numbers of natural origin Okanogan broodstock available then a composite natural origin broodstock collected at Wells Dam may be used
    to make up the shortfall.




                                                     2018-2027 U.S. v. Oregon Management Agreement Production Tables
                         Case 3:68-cv-00513-MO                   Document 2630-1              Filed 05/16/19            Page 10 of 24



Table B3. Sockeye Salmon Production for Brood Years 2018-2027.

Basin: Columbia River and Snake River Above McNary
                                                                                 Target
                                                                                Release                   Non-Ad-        Primary Program               Foot-
                                                                                                    1               2
Release Site           Rearing Facility   Stock                Life stage       Number       Mark         Clipped            Purpose        Funding    notes
Stanley Basin                             Snake River            Smolt        1,000,000    100% Ad-Clip      0           Supplementation   BPA FCRPS           5
Wallowa Lake                              TBD                     TBD              TBD                      TBD           Reintroduction   BPA FCRPS           3

Lake Cle Elum/Yakima                      Okanogan/                                                         Up to
Basin Lakes                               Wenatchee              Adults     Up to 10,000                   10,000         Reintroduction     TBD               4


Grand Total- Sockeye Salmon                     Smolts                        1,000,000                      0




                                                  2018-2027 U.S. v. Oregon Management Agreement Production Tables
                           Case 3:68-cv-00513-MO                    Document 2630-1                 Filed 05/16/19           Page 11 of 24



  Footnotes for Table B3: Sockeye Salmon
1. The category ‘Mark’ may include fish that are adipose fin clipped (Ad-Clip), regardless of funding source. The tribes do not agree with the concept of mass
   marking production using an adipose fin clip for anything other than evaluation purposes. Non-treaty Parties may propose to use mark-selective fishing techniques
   that allow for a higher harvest rate on hatchery fish marked with an adipose fin clip compared to fish not so marked. Non-tribal Parties also recognize that mass
   marking by adipose clipping facilitates broodstock management and hatchery/natural origin stock assessment.

2. The federal Parties will, to the extent required by law, consider the other Parties’ recommendations and the United States’ trust and treaty responsibility to the
   Tribes before deciding marking priorities. The category “Non-Ad-Clipped” may include fish marked by other means such as CWT, PIT, or VIE tags. Nothing in this
   Agreement shall be interpreted to prevent the federal Parties and/or states from mass marking fish required to be marked under Congressional acts directing the
   mass marking of Chinook, coho, and steelhead intended for harvest which are released from federally operated or financed hatcheries. In the event USFWS
   and/or states mark fish inconsistent with Tables B1-B7, nothing in this Agreement prevents any Party from challenging these acts. In the event of insufficient
   funding to carry out such marking, the federal Parties will consult with the other Parties to review and revise the priorities in any marking plan provided for under
   this Agreement.

3. Parties commit to developing a plan for reintroduction of sockeye in Wallowa Lake should funds become available. Rearing facilities, stock, release numbers, and
   marks will be determined in this planning process. Parties commit to implementation of this plan pending funding availability. This hatchery program is under
   consideration by the Parties, but has not moved forward and implementation is not foreseeable. Prior to implementation the Parties will follow appropriate NEPA
   and ESA consultation processes.

4. Juvenile releases are on hold until appropriate facilities can be identified. The Parties commit to developing a plan for reintroduction of sockeye in Lake Cle Elum
   (and possibly other historic sockeye nursery lakes in the Yakima Basin) should funds become available. Rearing facilities, stock, release numbers, and marks will
   be determined in this planning process. Parties commit to implementation of this plan pending funding availability. The transfer of adults from Priest Rapids Dam
   to the Yakima Basin is triggered by sockeye adult counts of at least 80,000 at Bonneville Dam. If implemented in a given year, the range of adults transferred is
   1,000 to 10,000, calculated from a sliding scale which is based on run strength.


5. For the Snake R. Sockeye hatchery program, tissue samples are collected annually from broodstock and incorporated into a parentage-based tagging (PBT)
   baseline. The hatchery program effectively ‘tags’ ~90-100% of the annual release.




                                                   2018-2027 U.S. v. Oregon Management Agreement Production Tables
           Case 3:68-cv-00513-MO             Document 2630-1           Filed 05/16/19          Page 12 of 24



Table B4. Snake River fall Chinook Salmon production priorities for the Lower
Snake River Compensation Program (LSRCP) at Lyons Ferry Hatchery, the Fall
Chinook Acclimation Program (FCAP), and the Idaho Power Program (IPC) for Brood
Years 2018-2027. (For other Fall Chinook Production, see Table B5)
                                               Production Program
            Rearing                                                                                       1, 2
Priority                   Number          Age          Release Location(s)                     Marking
            Facility
   1       Lyons Ferry     450,000          1+               On station3                       450K AdCWT
   2       Lyons Ferry     450,000          0+         Captain John Rapids            200K AdCWT, 250K no clip
  3   Lyons Ferry          450,000          0+               Big Canyon               200K AdCWT, 250K no clip
  4   Lyons Ferry          500,000          0+               On Station               200K AdCWT, 300K no clip
  5   Lyons Ferry          400,000          0+           Pittsburg Landing            200K AdCWT, 200K no clip
  6   Lyons Ferry          200,000          0+         Captain John Rapids-2                200K AdCWT
  7   Lyons Ferry          200,000          0+              Big Canyon-2                    200K AdCWT
  8   Lyons Ferry          200,000          0+          Pittsburg Landing-2                 200K AdCWT
  9     Irrigon           1,000,000         0+            Salmon River4               200K AdCWT, 800K no clip
  10    Irrigon            200,000          0+          Grand Ronde River                   200K AdCWT
  11  Lyons Ferry          200,000          0+               On Station5                     200K no clip
TOTAL  Yearlings                                                 450,000
      Subyearlings                                              3,800,000


Table B4- continued. Snake River fall Chinook salmon production priorities for Nez
Perce Tribal Hatchery - for Brood Years 2018-2027.


Priority    Number           Age        Life History    Release Location(s)                      Marking

   1        500,000          0+         Standard             On station               100K AdCWT, 400K no-clip
                                          Early-
            350,000          0+                            Luke’s Gulch6              100K AdCWT, 250K no clip
                                        spawning
   2
                                          Early-
            350,000          0+                             Cedar Flats6              100K AdCWT, 250K no clip
                                        spawning
   3        200,000          0+         Standard       North Lapwai Valley7           100K AdCWT, 100K no clip
TOTAL      1,400,000     Subyearlings




                             2018-2027 U.S. v. Oregon Management Agreement Production Tables
           Case 3:68-cv-00513-MO                     Document 2630-1                Filed 05/16/19            Page 13 of 24



     Footnotes for Table B4: Snake River Fall Chinook Salmon
1. The Parties expect that fisheries conducted in accordance with the harvest provisions of this Agreement will not
   compromise broodstock acquisition. If broodstock acquisition is nevertheless compromised by the current mark strategy
   and as a result of implementation of mark selective fisheries for fall Chinook in the ocean or Columbia/Snake River
   mainstem, the Parties will revisit the marking strategy during the course of this Agreement.
2. For all Snake River Fall Chinook hatchery programs, tissue samples are collected annually from broodstock and
   incorporated into a parentage-based tagging (PBT) baseline. The hatchery programs effectively ‘tag’ ~90-100% of annual
   releases.
3. The Parties agree during the term of the Agreement to re-evaluate and discuss the reduction and/or substitution of the
   yearling program at LFH to subyearlings.
4. Beginning with BY18, the releases of subyearlings at Hells Canyon Dam will be moved to the Salmon River. Several
   Parties are actively participating in the re-licensing of Idaho Power Company's Hells Canyon Complex and its operations.
   Idaho Power Company's mitigation responsibilities, including production numbers and release locations are a subject of
   these discussions. The production numbers and release locations of fall Chinook specified herein shall not affect any
   Party's right to pursue alternative production and release locations in connection with the development of a long-term
   agreement and/or in connection with the Hells Canyon re-licensing process. The adult return information from these
   releases will inform the Parties as they consider whether to move additional release locations during the course of the
   Management Agreement.
5. If available, these fish will be included with Priority #4 and do not require an additional AdCWT group or PIT tags.
6. Anticipated release numbers based on facility capacity. Actual release numbers may be less depending on environmental
   conditions. Fish not released at these sites will be released on station at NPTH.
7. If environmental conditions preclude acclimation at North Lapwai Valley these fish will be released on station at NPTH.




                                   2018-2027 U.S. v. Oregon Management Agreement Production Tables
                           Case 3:68-cv-00513-MO             Document 2630-1            Filed 05/16/19            Page 14 of 24




Table B5. Fall Chinook Salmon Production for Brood Years 2018-2027 (Several programs may change
pending the outcome of John Day Mitigation discussions. The Parties will discuss and agree to any
changes prior to implementation (For Snake R. Basin production, see Table B4). The grand total at the
bottom of this table includes all Snake R. Fall Chinook releases from Table B4.

Basin: Columbia River Above McNary
                                                                           Target
                                                                          Release                     Non-Ad-      Primary Program                Foot-
                                                                                              1, 11
Release Site              Rearing Facility    Stock        Life stage     Number       Mark           Clipped 2        Purpose        Funding     notes
                                                                                                                   Supplementation/
Prosser                       Prosser        URB-Local    Subyearling      500,000                    500,000          Fishery          BPA
                            Little White                                             200K Ad-CWT,
On Station Prosser         Salmon NFH          URB        Subyearling    1,700,000    100% Ad-Clip       0             Fishery        MA/COE       3,9,10
On Station Prosser           Bonneville        URB          Yearling       450,000   100% Ad/CWT         0             Fishery          COE        3,9,10
                                                                                     100% Ad-Clip,
On Station Ringold           Bonneville        URB        Subyearling    4,500,000   430k Ad-CWT         0             Fishery          COE         9,10
On Station Priest          Priest Rapids                                                                                              Grant PUD
Rapids                       Hatchery          URB        Subyearling      326,000       TBD            TBD            Fishery          (NNI)        4,5
On Station Priest          Priest Rapids                                             600K Ad-CWT,                                     Grant PUD
Rapids                       Hatchery          URB        Subyearling    5,000,000    600k Ad-Clip      TBD            Fishery          (FIC)        4,6
                           Priest Rapids
Priest Rapids Reservoir      Hatchery          URB        Subyearling      273,961       TBD            TBD            Fishery        Grant PUD      4,7
On Station Priest          Priest Rapids                                             100% Ad-Clip,
Rapids                       Hatchery          URB        Subyearling    1,700,000     CWT-TBD           0             Fishery          COE         9,10
Subtotal                                                                14,449,961                    500,000


Basin: Columbia River, Bonneville to McNary
                                                                           Target
                                                                          Release                     Non-Ad-      Primary Program                Foot-
                                                                                              1, 11
Release Site              Rearing Facility    Stock        Life stage     Number       Mark           Clipped 2        Purpose        Funding     notes
                                                                                   200K Ad-CWT,
                            Little White                                           200k CWT only,
On Station                 Salmon NFH          MCB        Subyearling    4,500,000  4.1M Ad-Clip      200,000          Fishery          COE               9
                                                                                    200K Ad-CWT,
                                                                                   200K CWT only,
On Station                  Willard NFH        MCB        Subyearling    2,000,000   1.6M Ad-Clip     200,000          Fishery           MA
                                                                                     100% Ad-clip                     Fishery/
Umatilla River                Umatilla         MCB        Subyearling      600,000   150k Ad-CWT         0         Supplementation      BPA




                                              2018-2027 U.S. v. Oregon Management Agreement Production Tables
                           Case 3:68-cv-00513-MO             Document 2630-1             Filed 05/16/19            Page 15 of 24
7DEOH%)DOO&KLQRRNFRQWLQXHG

                                                                           Target
                                                                          Release                      Non-Ad-      Primary Program             Foot-
                                                                                              1, 11
Release Site             Rearing Facility     Stock        Life stage     Number       Mark            Clipped 2        Purpose       Funding   notes
Umatilla River
(Pendleton Acclimation                                                               100% Ad-Clip,                      Fishery/
Site)                       Bonneville        MCB           Yearling       780,000   120k Ad-CWT          0         Supplementation    COE              9
                                                                                                                       Fishery/
Umatilla River              Bonneville        MCB           Yearling       120,000   100% Ad-CWT          0         Supplementation    COE              9
                                                                                     650k Ad-CWT,
Klickitat                Klickitat Hatchery   MCB         Subyearling    4,000,000    100% Ad-clip        0             Fishery         MA              8

                                                                                    450K Ad-CWT,
                           Spring Creek                                            450K CWT-only,
On Station                     NFH            Tule        Subyearling   10,500,000 9.6M Ad-clip only   450,000          Fishery        COE              9

Subtotal (Bonn-MCN)                                                     22,500,000                       850,000
Subtotal Table B5                                                       36,949,961                     1,350,000
Subtotal Table B4                                                        5,650,000                     3,000,000
Grand Total- Fall Chinook Salmon                                        42,599,961                     4,350,000




                                              2018-2027 U.S. v. Oregon Management Agreement Production Tables
                                      Case 3:68-cv-00513-MO                     Document 2630-1                 Filed 05/16/19             Page 16 of 24



    Footnotes for Table B5: Fall Chinook Salmon
 1. The category ‘Mark’ may include fish that are adipose fin clipped (Ad-Clip), regardless of funding source. The tribes do not agree with the concept of mass marking production using an
    adipose fin clip for anything other than evaluation purposes. Non-treaty Parties may use mark-selective fishing techniques that allow for a higher harvest rate on hatchery fish marked with
    an adipose fin clip compared to fish not so marked. Allocation should not exceed 50% of the harvestable surplus. Non-tribal Parties also recognize that mass marking by adipose clipping
    facilitates broodstock management and hatchery/natural origin stock assessment.
 2. The federal Parties will, to the extent required by law, consider the other Parties’ recommendations and the United States’ trust and treaty responsibility to the Tribes before deciding
    marking priorities. The category “Non-Ad-Clipped” may include fish marked by other means such as CWT, PIT, or VIE tags Nothing in this Agreement shall be interpreted to prevent the
    federal Parties and/or states from mass marking fish required to be marked under Congressional acts directing the mass marking of Chinook, coho, and steelhead intended for harvest
    which are released from federally operated or financed hatcheries. In the event USFWS and/or states mark fish inconsistent with Tables B1-B7, nothing in this Agreement prevents any
    Party from challenging these acts. In the event of insufficient funding to carry out such marking, the federal Parties will consult with the other Parties to review and revise the priorities in
    any marking plan provided for under this Agreement.
 3. Implementation of the Yakima Subbasin Summer/Fall Chinook and Coho Salmon Hatchery Master Plan (2012) will result in upgrades to the Prosser and Marion Drain facilities to
    accommodate changes to the current program. It is the intent of the Parties to phase out releases from LWS NFH and replace them with fish (eggs) from Priest Rapids Hatchery, adults
    collected at the Priest Rapids Dam OLAFT (off ladder adult fish trap), Ringold Springs Hatchery, or adult collected from new facilities in the lower Yakima River. The Parties also propose
    to move acclimation and release of the 1.7M Yakima River fall Chinook program to a new facility to be constructed in the lower Yakima River (below RM 10) pursuant to John Day
    mitigation negotiations with the U.S. Army Corps of Engineers.
 4. The Parties recognize that fall Chinook from Grant PUD-funded releases may, in some years, provide the principal source of harvestable fall Chinook available to non-treaty fisheries
    under Part II of this Agreement. The Parties may agree to mass mark Grant PUD-funded fall Chinook releases with an adipose fin clip to facilitate implementation of the fall Chinook
    harvest provisions of this Agreement.
 5. No Net Impact (NNI) production subject to recalculation beginning with the 2014 release and every 10 years thereafter consistent with the HCPs and Settlement Agreement. These
    modifications are linked to measured changes in hydrosystem passage survival for plan species. Current production levels are effective for release years 2014-2023.
 6. Fixed inundation compensation. Not subject to recalculation by the mid-Columbia HCPs or Settlement Agreement.
 7. Fixed inundation compensation. Not subject to recalculation by the mid-Columbia HCPs or Settlement Agreement, however, in 2013 the Parties agreed to convert the fry program to
    subyearlings based upon a higher adult return for subyearling versus fry releases. Production was implemented in the fall of 2013 concurrent with the completion of the Priest Rapids
    Hatchery rebuild.
 8. Implementation of the Klickitat Basin Anadromous Fisheries Master Plan (2012) will result in upgrades at the Klickitat Hatchery and changes to this program if and when a lower Klickitat
    River acclimation facility is constructed. The current plan is to continue to receive eggs from LWS NFH for this program. While the goal is to AD clip 100% of this production, water and
    space limitations within the existing infrastructure preclude 100% marking without posing substantial risk to fish survival. The Parties will collaborate on implementation of proposed
    changes to this program.
 9. Parties have worked jointly with the USACOE to develop a long-term production plan designed to meet the basic tenets of an improved in-place, in-kind John Day and The Dalles Dam
    (JD/TD) Mitigation program and reach the 107,000 Total Adult Production (TAP) goal.
10. The Parties have agreed to an expanded JDM production to meet the 107,000 Total Adult Production mitigation obligation of the COE. This expansion includes construction of a new full
    cycle facility at Ringold and an acclimation/adult collection facility at the I-182 site in the lower Yakima River. It is anticipated that construction will occur in 2019 (pending funding) and
    production will start in 2020. The Parties anticipated that an additional 7,250,000 sub-yearling and 500,000 yearling Chinook will be produced from this expansion. Expected releases are:
    Ringold – 10,400,000 sub-yearlings (which will include the 3,500,000 currently released at Ringold and the 1,700,000 currently releases at Priest Rapids Hatchery). I-182 – 3,750,000 sub-
    yearlings (which includes the 1,700,000 currently released at Prosser) and 500,000 yearlings (of which 210,000 are currently being released at Prosser, with planned addition for 240,000
    targeted for release at Prosser pending COE funding).
11. For all Fall Chinook hatchery programs above Bonneville Dam, tissue samples are collected annually from broodstock and incorporated into a parentage-based tagging (PBT) baseline.
    The hatchery programs effectively ‘tag’ ~90-100% of annual releases.




                                                              2018-2027 U.S. v. Oregon Management Agreement Production Tables
                          Case 3:68-cv-00513-MO                   Document 2630-1            Filed 05/16/19                Page 17 of 24



Table B6. Steelhead Production for Brood Years 2019-2028 (parents returning to freshwater in 2018-2027).
Basin: Columbia River Above McNary
                                                                              Target
                                                                             Release                       Non-Ad-          Primary Program                    Foot-
                                                                                                   1, 20             2,3
Release Site            Rearing Facility           Stock        Life stage   Number         Mark           Clipped              Purpose          Funding       notes
Wenatchee Basin,        Eastbank/                                                                                                               Chelan PUD
various locations       Chiwawa            Wenatchee              Smolt      123,650     100% CWT only      123,650         Supplementation    (NNI and FIC)   4,5,6,17
Wenatchee Basin,        Eastbank/                                                                                              Fishery/         Chelan PUD
various locations       Chiwawa            Wenatchee              Smolt      123,650      100% Ad-Clip         0            Supplementation    (NNI and FIC)   4,5,6,17
Methow River, various                                                                                                       Supplementation/   Douglas PUD
locations               Wells              Wells/Methow           Smolt      100,000      100% Ad-Clip         0                Fishery           (FIC)           4,6,7
Twisp River Various                                                                                                                             Douglas PUD
locations               Wells              Wells/Methow           Smolt       48,000     100% CWT only      48,000          Supplementation    (NNI and FIC)   4,5,6,18
                                                                                                                            Supplementation/   Douglas PUD
Upper Columbia River    Wells              Wells/Methow           Smolt      160,000      100% Ad-Clip         0                Fishery           (FIC)            4,6
On Station-various                                                           100,000-                                          Fishery/
locations               Winthrop NFH       Wells/Methow           Smolt      200,000      100% Ad-Clip         0            Supplementation         BR                 7
Okanogan River
multiple locations      Wells              Wells/Okanogan         Smolt      100,000      100% Ad-Clip         0                Fishery         Grant PUD          4,8
Upper Columbia River    Winthrop NFH       Upper Columbia      Recon. Kelt    50-100        PIT Tag         50-100          Supplementation        BPA


Yakima River            Prosser Hatchery Yakima                Recon. Kelt   300-500        PIT Tag         300-500         Supplementation        BPA

On Station              Ringold            Wells                  Smolt      180,000     100% Ad-RVClip        0                Fishery             MA
                                                                                         20K CWT, 100%
Touchet River           Lyons Ferry        Wallowa A              Smolt      100,000         Ad-Clip           0                Fishery           LSRCP
                                                                                                                              Broodstock
                                                                                                                              Evaluation/
Touchet River           Lyons Ferry        Touchet A              Smolt       50,000       100% CWT         50,000          Supplementation       LSRCP
Subtotal                                                         Smolts      1,085,300                      221,650
                                                                  Kelts      350-600                        350-600




                                                   2018-2027 U.S. v. Oregon Management Agreement Production Tables
                          Case 3:68-cv-00513-MO                    Document 2630-1             Filed 05/16/19                 Page 18 of 24




7DEOH%6WHHOKHDGFRQWLQXHG

Basin: Snake River
                                                                               Target
                                                                              Release                         Non-Ad-          Primary Program                Foot-
                                                                                                    1, 20               2,3
Release Site            Rearing Facility         Stock           Life stage   Number         Mark             Clipped              Purpose         Funding    notes
                        Tucannon/ Lyons                                                   25K Ad/CWT,                              Fishery/
Tucannon River          Ferry           Tucannon A              Smolt         150,000     50K CWT only         50,000          Supplementation LSRCP/BPA        9,19

Lyons Ferry Hatchery    Lyons Ferry        Wallowa A               Smolt       60,000      100% Ad-Clip           0                Fishery         LSRCP              9
Cottonwood Pond,                                                                           20-45K CWT,
Grande Ronde River      Lyons Ferry        Wallowa A               Smolt      225,000      100% Ad-Clip           0                Fishery         LSRCP

Little Sheep Creek,                                                                        25KCWT, 100%                           Fishery/
Imnaha                  Irrigon            Little Sheep Cr. A      Smolt      215,000     Ad-Clip, 4,000PIT       0            Supplementation     LSRCP
Dworshak NFH            Dworshak NFH       Clearwater B            Smolt      1,200,000    100% Ad-Clip           0                Fishery          COE           11
Clear Ck, Middle Fork
Clearwater              Dworshak NFH       Clearwater B            Smolt      300,000      100% Ad-Clip           0                Fishery          COE           11
Lower South Fork
Clearwater – Red
House Hole              Dworshak NFH       Clearwater B            Smolt      400,000      100% Ad-Clip           0                Fishery          COE        11,12
Lower South Fork
Clearwater – Red                           Clearwater B/
House Hole              Clearwater         South Fk Cl             Smolt      220,000      100% Ad-Clip           0                Fishery         LSRCP       11,12
                                           Clearwater B/
Lower SF Clearwater     Clearwater         South Fk Cl.            Smolt      290,000      100% Ad-Clip           0                Fishery         LSRCP       11,12
Meadow Cr., SF                             Clearwater B/                                                                                          LSRCP/BPA
Clearwater              Clearwater         South Fork Cl           Smolt      210,000        No Ad-Clip        210,000         Supplementation      FCRPS      11,12
Newsome Ck SF                              Clearwater B/                                                                                          LSRCP/BPA
Clearwater              Clearwater         South Fork Cl           Smolt      123,000        No Ad-Clip        123,000         Supplementation      FCRPS      11,12
Lolo Creek, MF                                                                                                                                    COE/BPA
Clearwater              Dworshak NFH       Clearwater B/ Lolo      Smolt      200,000        No Ad-Clip        200,000         Supplementation     FCRPS       11,12
                                                                                          100% no-clip w/                      Supplementation/
East Fork Salmon        Hagerman NFH       EFSR-A                  Smolt       60,000         CWT              60,000              Fishery         LSRCP          13

                        Magic Valley,      USRB/Yankee                                     220K Ad-Clip,                       Supplementation/
Yankee Fork             Sawtooth           Fork                    Smolt      440,000     220K TBD no Ad       220,000             Fishery         LSRCP          14




                                                 2018-2027 U.S. v. Oregon Management Agreement Production Tables
                         Case 3:68-cv-00513-MO                  Document 2630-1             Filed 05/16/19                Page 19 of 24

7DEOH%6WHHOKHDGFRQWLQXHG

                                                                             Target
                                                                            Release                        Non-Ad-         Primary Program                Foot-
                                                                                                  1, 20             2,3
Release Site           Rearing Facility         Stock         Life stage    Number         Mark           Clipped              Purpose         Funding    notes

                       Niagara Springs,
Little Salmon River    Magic Valley       Oxbow A, Pah A        Smolt      <=650,000     100% Ad-Clip         0                Fishery        IPC/LSRCP
Hells Canyon Snake
River                  Niagara Springs    Oxbow A               Smolt       550,000      100% Ad-Clip         0                Fishery           IPC

                       Sawtooth,          Sawtooth/
Upper Salmon Tribs.    Pahsimeroi         Pahsimeroi, USRB      Eggs        1 million         0                            Supplementation      TBD           15
Subtotal                                                       Smolt       5,293,000                       803,000


Basin: Columbia River- Bonneville to McNary
                                                                             Target
                                                                            Release                        Non-Ad-         Primary Program                Foot-
                                                                                                  1, 20             2,3
      Release Site     Rearing Facility         Stock         Life stage    Number         Mark           Clipped              Purpose         Funding    notes
Umatilla River,                                                                          100% Ad-Clip,                     Supplementation/
Thornhollow AP         Umatilla           Umatilla Summer       Smolt       50,000         20K CWT            0                Fishery          BPA
Umatilla River,                                                                         100% Ad-Clip,                      Supplementation/
Pendleton AP           Umatilla           Umatilla Summer       Smolt       100,000     40K CWT/AWT           0                Fishery          BPA
                                          Skamania
Klickitat              Skamania           Summer                Smolt       90,000       100% Ad-Clip         0                Fishery           MA           16
Hood River (East and                                                                    100% Ad- RM/LM                     Supplementation/
Middle Forks)          Oak Springs        Hood River Winter     Smolt       50,000           Clip             0                Fishery          BPA
Subtotal                                                       Smolt        290,000                           0

Grand Total - Steelhead                                                    6,668,300                      1,024,650




                                                2018-2027 U.S. v. Oregon Management Agreement Production Tables
                                   Case 3:68-cv-00513-MO                      Document 2630-1                Filed 05/16/19            Page 20 of 24



    Footnotes for Table B6: Steelhead
 1. The category ‘Mark’ may include fish that are adipose fin clipped (Ad-Clip), regardless of funding source. The tribes do not agree with the concept of mass marking production using
    an adipose fin clip for anything other than evaluation purposes. Non-treaty Parties may propose to use mark-selective fishing techniques that allow for a higher harvest rate on
    hatchery fish marked with an adipose fin clip compared to fish not so marked. Allocation should not exceed 50/50 harvest share. Non-tribal Parties also recognize that mass
    marking by adipose clipping facilitates broodstock management and hatchery/natural origin stock assessment.
 2. The federal Parties will, to the extent required by law, consider the other Parties’ recommendations and the United States’ trust and treaty responsibility to the Tribes before deciding
    marking priorities. The category “Non-Ad-Clipped” may include fish marked by other means such as CWT, PIT, or VIE tags Nothing in this Agreement shall be interpreted to prevent
    the federal Parties and/or states from mass marking fish required to be marked under Congressional acts directing the mass marking of Chinook, coho, and steelhead intended for
    harvest which are released from federally operated or financed hatcheries. In the event USFWS and/or states mark fish inconsistent with Tables B1-B7, nothing in this Agreement
    prevents any Party from challenging these acts. In the event of insufficient funding to carry out such marking, the federal Parties will consult with the other Parties to review and
    revise the priorities in any marking plan provided for under this Agreement.

 3. The Parties' intent is that Fishery impacts on the fish identified in the table above as Non-Ad-Clipped will be similar to those of natural-origin fish. Marking/tagging for monitoring and
    evaluation is expected. Fish that are hatchery reared but not adipose fin clipped may be marked for monitoring and evaluation by other methods (including natural features such as
    scales and fin erosion) such that they can be identified as hatchery produced at counting stations and in Fishery. Monitoring and evaluation plans will be developed by the
    appropriate sub-basin management entities and shall be coordinated through the U.S. v. Oregon Production Advisory Committee. Annually, the Production Advisory Committee
    shall provide an update of the monitoring and evaluation plans to the Parties.
 4. Fish may be released from multiple locations including on-site hatchery releases, direct stream releases, acclimation sites as part of the YN’s Expanded Acclimation Program, or at
    other sites as approved by the HCP.
 5. No Net Impact (NNI) production subject to recalculation beginning with the 2014 release and every 10 years thereafter consistent with the HCPs and Settlement Agreement. These
    modifications are linked to measured changes in hydrosystem passage survival for plan species. Current production levels are effective for release years 2014-2023.
 6. Fixed inundation compensation. Not subject to recalculation by the mid-Columbia HCPs or Settlement Agreement.
 7. Methow River/Winthrop NFH Steelhead Programs – The Methow River steelhead programs will change during the period covered by this Agreement. At the completion of the
    pending ESA consultations, a management plan guiding these changes will be developed by the Parties within 18 months. The management plan will incorporate the hatchery
    objectives using an integrated steelhead program, transition to increased production, fishery objectives, marking, supplementation objectives using natural origin fish, adult
    management, criteria for natural origin adult collection, etc. The Parties support development of steelhead acclimation facilities for these programs, which may include YN’s
    Expanded Acclimation Program. Full implementation is subject to funding being provided by PUDs and BOR. It is the Parties intent that the production level at Winthrop NFH
    transition to a final size of 200,000 smolts of local Methow River stock starting with brood year 2015. Meeting the 200,000 target release size is dependent on the following factors:
    1) Collection of at least 50% local, natural-origin brood annually; and 2) Completion of the ESA consultation. The local Parties commit to meeting annually to review performance of
    this program and to discuss any issues regarding the transition to the expanded production size.

 8. The Okanogan River steelhead programs are expected to change during the period covered by this Agreement. At the completion of the pending Section 10 permitting process a
    management plan to guide these changes will be developed by the Parties. The management plan will incorporate the hatchery mitigation requirement using an integrated steelhead
    program, timing of the transition, fishery objectives, marking, supplementation objectives using natural origin fish, adult management, criteria for natural origin adult collection, etc.
    Current habitat for steelhead in the basin is limited and full implementation of the plan will depend upon timing and level of improvements to habitat. Full implementation is subject
    to funding being provided by PUDs, BPA, and BOR.
 9. The on-station release at Lyons Ferry will vary from 60,000-160,000 related to smolt production targets for the Tucannon River so that the total program equals 210,000 (e.g.,
    150,000 Tucannon + 60,000 on-station at Lyons Ferry).
10. The Parties will collaborate on an annual basis to establish juvenile release targets and adult broodstock management above the Little Sheep Creek weir and in the hatchery. If
    adult returns decrease the Parties have the option to release unclipped groups of fish aimed at achieving natural escapement and broodstock goals.




                                                            2018-2027 U.S. v. Oregon Management Agreement Production Tables
                                   Case 3:68-cv-00513-MO                    Document 2630-1                Filed 05/16/19            Page 21 of 24

   )RRWQRWHVIRU7DEOH%6WHHOKHDGFRQWLQXHG
11. Under current production levels, returns of hatchery Group B steelhead are expected to be sufficient to meet egg take needs for existing programs. In the event that hatchery Group
    B steelhead returns are projected to be less than 10,000 fish at Lower Granite Dam and sport fishery on IdahoǦbound hatchery steelhead would have to be restricted to meet egg
    take needs, the Parties shall discuss management measures to respond to the shortfall in steelhead returns. Potential management measures include, but are not limited to:
    prioritizing releases for the 2019-2029 brood years, restrictions on sport and/or tribal tributary fishery, additional broodstock collection. Releases of Clearwater B steelhead in the
    Clearwater Basin will be prioritized over releases in the Salmon Basin. All Parties agree to take appropriate actions to equitably address a forecasted or actual broodstock shortfall.
    If the Parties are unable to agree on management measures to respond to the shortfall, the Parties shall modify both supplementation and fishery production actions to reflect the
    anticipated broodstock return.
12. Parties support collecting adults returning to South Fork Clearwater River and Lolo Creek with infrastructure development, funding support, and HGMPs to accomplish broodstock
    transition to locally returning adults. Parties commit to further discussion of supplementation options and release locations in the South Fork of the Clearwater.
13. The Parties support continuing collection of locally returning adults to the East Fork Salmon River with infrastructure development, funding support, and HGMPs. The Parties
    commit to further discussions of supplementation options and release locations for this local broodstock.
14. Parties support collecting adults returning to Yankee Fork with infrastructure development, funding support, and HGMPs to accomplish broodstock transition to locally returning
    adults. If surplus production from local broodstock is available, Parties will discuss release options.
15. The Parties agree on three locations for planting these eggs including Indian Creek, Panther Creek, and Yankee Fork and will investigate local broodstock collection opportunity for
    transitioning the program. Releases into Indian Creek will be limited to 100,000 eggs. The Parties will review information from monitoring and evaluation of the program to assess
    effectiveness, and if eggs from local broodstock are available will consider expanding release locations to other streams including Basin Creek and Morgan Creek.
16. Implementation of the Klickitat Basin Anadromous Fisheries Master Plan (2012) is not anticipated to result in changes to this program at this time. The Parties will collaborate on
    implementation of proposed changes to this program.
17. Chelan PUD’s combined summer steelhead obligation in the Wenatchee River is 247,300. This obligation includes 165,000 fixed inundation compensation that is not subject to
    recalculation by the mid-Columbia HCPs or Settlement Agreement; and 22,000 recalculated NNI steelhead production, and 60,300 steelhead as a species trade for sockeye
    production. The 247,300 steelhead program is split into 123,650 supplementation program and 123,650 safety-net program.
18. The Twisp River steelhead supplementation program includes 8,000 recalculated NNI compensation and 40,000 fixed inundation compensation which is not subjected to
    recalculation.
19. Dependent on program size, at 75,000 all would be unclipped.
20. For all Steelhead hatchery programs above Bonneville Dam and Skamania Hatchery (located in the lower river, with releases above Bonneville Dam), tissue samples are collected
    annually from broodstock and incorporated into a parentage-based tagging (PBT) baseline. One exception is the production from the Eastbank Hatchery program; parent samples
    are being collected, but not yet genotyped. All other hatchery programs effectively ‘tag’ ~90-100% of annual releases.




                                                           2018-2027 U.S. v. Oregon Management Agreement Production Tables
                         Case 3:68-cv-00513-MO                   Document 2630-1            Filed 05/16/19            Page 22 of 24



Table B7. Coho Salmon Production for Brood Years 2018-2027
Basin: Columbia River Above McNary
                                                                              Target
                                                                             Release                    Non-Ad-        Primary Program                  Foot-
                                                                                                 1, 8             2
Release Site           Rearing Facility         Stock          Life stage    Number       Mark          Clipped            Purpose          Funding     notes
                                                                                                                       Supplementation/
Naches River           Eagle Creek        Eagle Cr./ Yakima      Smolt       500,000      50%CWT        500,000            Fishery          BPA/MA
                                                                                                                       Supplementation/
Upper Yakima River     Prosser            Yakima/Eagle Cr.       Smolt       500,000      50%CWT        500,000            Fishery          BPA/MA


Columbia River (at                        Kalama Falls (late                            200k AD-only;
Ringold-Meseberg FH    Kalama Falls       stock)                 Smolt       250,000    50k AD/CWT         0               Fishery            MA

Icicle Creek (at the                                                                    100% CWT only
NFH)                   Cascade/ Willard Mid Col Local            Smolt       500,000      and/or PBT    500,000        Supplementation    BPA/MA/ PUD           3

                                                                                       100% CWT
                                                                                     and/or PBT and
                                                                                       100% body
Nason Creek            Cascade/ Willard Mid Col Local            Smolt       400,000     tagged         400,000        Supplementation    BPA/MA/ PUD           3
                                                                                       100% CWT
                                                                                     and/or PBT and
                                                                                       100% body
Beaver Creek           Cascade/ Willard Mid Col Local            Smolt       100,000     tagged         100,000        Supplementation    BPA/MA/ PUD           3
                                                                                     100% CWT only
Methow Tributaries     Cascade/ Willard Mid Col Local            Smolt       800,000   and/or PBT       800,000        Supplementation    BPA/MA/PUD            3
                       Winthrop                                                      100% CWT only
On Station             NFH/Cascade        Mid Col Local          Smolt       200,000   and/or PBT       200,000        Supplementation    BPA/MA/ PUD      3,4
Subtotal                                                                    3,250,000                   3,000,000




                                                2018-2027 U.S. v. Oregon Management Agreement Production Tables
                           Case 3:68-cv-00513-MO               Document 2630-1              Filed 05/16/19              Page 23 of 24

7DEOH%&RKRFRQWLQXHG

Basin: Snake River
                                                                             Target
                                                                            Release                       Non-Ad-        Primary Program                Foot-
                                                                                                 1, 8               2
Release Site             Rearing Facility      Stock         Life stage     Number        Mark            Clipped            Purpose         Funding    notes
Clear Cr., Lapwai Cr.,
Nez Perce Tribal                                                                        60k CWT, 15K
Hatchery                 Eagle Creek            Early          Smolt         550,000         PIT          550,000        Supplementation    MA/ PCSRF
Grande Ronde/ Lostine                                                                  100% Ad-clip 90k                      Fishery/
River                 Cascade                   Early          Smolt         500,000        CWT              0            Reintroduction       MA               5
                         Dworshak/
Clear Creek              Kooskia              Early/Late       Smolt         500,000        TBD           500,000        Supplementation     PCSRF              7
Subtotal                                                                   1,550,000                      1,050,000


Basin: Columbia River- Bonneville to McNary
                                                                             Target
                                                                            Release                       Non-Ad-        Primary Program                Foot-
                                                                                                 1, 8               2
Release Site             Rearing Facility      Stock         Life stage     Number        Mark            Clipped            Purpose         Funding    notes
Umatilla R (Pendleton                                                                   400K Ad-Clip,                    Supplementation/
Acclimation Pond)        Cascade                Early          Smolt         500,000   100k CWT only      100,000            Fishery         MA/BPA             5
                                                                                        100% Ad-Clip,
Klickitat River          Klickitat Hatchery     Late           Smolt       1,000,000      45k CWT            0               Fishery           MA               6
                                                                                        100% Ad-Clip,
Klickitat River          Washougal              Late           Smolt       2,500,000     75k Ad-CWT          0               Fishery           MA
Subtotal                                                                   4,000,000                      100,000

Grand Total- Coho Salmon                                                   8,800,000                      4,150,000




                                                2018-2027 U.S. v. Oregon Management Agreement Production Tables
                                    Case 3:68-cv-00513-MO                    Document 2630-1                Filed 05/16/19            Page 24 of 24



  Footnotes for Table B7: Coho Salmon
1. The category ‘Mark’ may include fish that are adipose fin clipped (Ad-Clip), regardless of funding source. The tribes do not agree with the concept of mass marking production
   using an adipose fin clip for anything other than evaluation purposes. Non-treaty Parties may propose to use mark-selective fishing techniques that allow for a higher harvest rate
   on hatchery fish marked with an adipose fin clip compared to fish not so marked. Non-tribal Parties also recognize that mass marking by adipose clipping facilitates broodstock
   management and hatchery/natural-origin stock assessment.
2. The federal Parties will, to the extent required by law, consider the other Parties’ recommendations and the United States’ trust and treaty responsibility to the Tribes before
   deciding marking priorities. The category “Non-Ad-Clipped” may include fish marked by other means such as CWT, PIT, or VIE tags. Nothing in this Agreement shall be
   interpreted to prevent the federal Parties and/or states from mass marking fish required to be marked under Congressional acts directing the mass marking of Chinook, coho, and
   steelhead intended for harvest which are released from federally operated or financed hatcheries. In the event USFWS and/or states mark fish inconsistent with Tables B1-B7,
   nothing in this Agreement prevents any Party from challenging these acts. In the event of insufficient funding to carry out such marking, the federal Parties will consult with the
   other Parties to review and revise the priorities in any marking plan provided for under this Agreement.
3. Upper Columbia Reintroduction Program is in transition from feasibility phase to long term production phase. Production numbers and release locations may change based on
   agreement of the Parties.
4. The 200,000 acclimated smolts identified for release at the Winthrop NFH complex includes full-term reared, on-station and/or Lower Columbia River transferred back-channel
   releases. This is a reduction from prior on-station releases due to a shift in production being distributed to upstream acclimation sites.
5. Co-managers will review pilot program performance adult return data and factors impacting survival (ocean conditions, in-river survival, fisheries, etc.) no later than 2022 and make
   a decision on whether to 1) transition to local broodstock development, 2) extend the pilot program, or 3) discontinue the releases. Release of this group of fish will revert back to
   the Umatilla River should co-managers decide to discontinue the program.
6. Implementation of the Klickitat Basin Anadromous Fisheries Master Plan (2012) will result in upgrades at the Klickitat Hatchery and changes to this program if and when a lower
   Klickitat River acclimation facility is constructed. The Parties will collaborate per Part III.H of this Agreement on proposed changes to this program.
7. For a period of 3-5 years, approximately 100,000 of this release will be from an experimental later returning stock (Kalama). NPT will work with ODFW, WDFW, and USFWS to
   ensure these fish are produced – from egg availability, fish health sampling, rearing space, marking, to release. NPT staff will implement an M&E plan to determine if late stock
   releases from the Snake Basin are successful. This group of fish will receive a unique mark for M&E purposes and representative CWT groups as determined annually by the local
   co-managers during the Annual Operation Plan meeting. If the survival and/or returns of this late stock do not prove to be beneficial to the Tribal program, the NPT reserves the
   right to return to utilizing an early stock for production of this group of fish.
8. For some Coho hatchery programs, tissue samples are collected annually from broodstock and incorporated into a parentage-based tagging (PBT) baseline. The hatchery
   programs with broodstock sources above Bonneville Dam effectively ‘tag’ ~90-100% of annual releases. However, smolts released above Bonneville Dam that are sourced from
   broodstock below the Dam are not identifiable using PBT (not all broodstock in the lower river are PBT-sampled).




                                                            2018-2027 U.S. v. Oregon Management Agreement Production Tables
